Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s Response After Final Action of 28 February 2022.  Claims 41-49 and 51-66 are pending and have been considered as follows.   

Allowable Subject Matter
Claims 41-49 and 51-66 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Siegel et al. (US. Pub. No. 20150370251 A1) teaches a system that comprises a server configured to communicate vehicle information with a vehicle transceiver of a vehicle moving along a vehicle route and communicate drone information with a drone transceiver of a drone moving along a drone route. A computing device with a memory and a processor may be configured to communicatively connect with the server, process the vehicle information and the drone information, identify a plurality of pickup locations based in part on the vehicle information and drone information, select at least one of the plurality of pickup locations based in part on a priority score associated with a travel time to or wait time for each of the plurality of pickup locations, and update the drone route based in part on the selected pickup location.
Further, Lindoff (WO 2016058648 A1) teaches a method of controlling a streaming service used by a wireless communication device adapted to operate in association with a cellular communication network. The method comprises acquiring location data of the wireless communication device and forming location statistics of the wireless communication device based on the acquired location data. The location statistics comprise information defining one or more routes travelled by the wireless 
Further, Smith (US. Pub. No. 20160100290 A1) teaches methods, devices and systems for generating enhanced location information on or about a mobile device may include configuring a mobile device to receive first location information from a plurality of other devices, and use the received first location information to determine an approximate location of the mobile device to a first level of accuracy. The mobile device may then group itself with one or more wireless transceivers in proximity to the mobile device, and send the approximate location to the wireless transceivers in the communication group. In response, the mobile device may receive second location information from the one or more wireless transceivers in the communication group in response to sending the determined approximate location, and use the received second location information to determine a more precise location of the mobile device to a second level of accuracy.
In regards to independent claims 41, 49, 55, and 62, Siegel et al. (US. Pub. No. 20150370251 A1), Lindoff (WO 2016058648 A1), and Smith (US. Pub. No. 20160100290 A1), taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
(With regard to claim 41 and a method in a server node)

wherein the method comprises repeatedly inquiring positioning and movement information of the first and second wireless devices, and wherein a frequency of the repeatedly inquiring positioning and movement information of the first and second wireless communication devices is dependent on any one of a proximity of the first and second wireless communication devices, respective speed of the first and second wireless communication devices, or whether the second wireless communication device is at a junction of paths commonly taken by the second wireless communication device.  (emphasis added)


(With regard to claim 49 and a method in a network node)

wherein the method comprises repeatedly inquiring positioning and movement information of the first and second wireless devices, and wherein a frequency of the repeatedly inquiring positioning and movement information of the first and second wireless communication devices is dependent on any one of a proximity of the first and second wireless communication devices, respective speed of the first and second wireless communication devices, or whether the second wireless communication device is at a junction of paths commonly taken by the second wireless communication device.  (emphasis added)


(With regard to claim 55 and a method in a server node)

wherein the server node is configured to repeatedly inquiring positioning and movement information of the first and second wireless devices, and wherein a frequency of the repeatedly inquiring positioning and movement information of the first and second wireless communication devices is dependent on any one of a proximity of the first and second wireless communication devices, respective speed of the first and second wireless communication devices, or whether the second wireless communication device is at a junction of paths commonly taken by the second wireless communication device.  (emphasis added)


(With regard to claim 62 and a network node)

wherein the network node is configured to repeatedly inquire positioning and movement information of the first and second wireless devices, and wherein a frequency of the repeatedly inquiring positioning and movement information of the first and second wireless communication devices is dependent on any one of a proximity of the first and second wireless communication devices, respective speed of the first and second wireless communication devices, or whether the second wireless communication device is at a junction of paths commonly taken by the second wireless communication device.  (emphasis added)





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666